Citation Nr: 1728602	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for arthritis of the bilateral knees. 


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1976 to February 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the RO in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to reschedule the Veteran for a videoconference hearing.  The Veteran requested to appear at a videoconference hearing in May 2007 and March 2014.  The hearing was scheduled for June 15, 2017 and the Veteran and his representative were notified of the time and place of the hearing in a letter mailed on May 15, 2017.  On May 30, 2017, the Veteran's representative requested a new date for the hearing.  There is no indication that any action was taken as a result of the request to reschedule the hearing, and the Veteran was marked as a "no show" at the June 15, 2017 hearing.  The Veteran is entitled to a hearing before the Board at the RO and the request to reschedule was received more than two weeks prior to the assigned hearing date.  Therefore, rescheduling is appropriate.  38 C.F.R. §§ 20.700, 20.702(c), 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







